Title: [Diary entry: 25 July 1768]
From: Washington, George
To: 

25. Finishd the last cut abt. One Oclock this day (Monday) part of wch. was much hurt by the Rust—& cut down the small piece at home & securd it. Note—from the most accurate experiments I coud make this year, upon Wheat siezd with the Rust before it is fully formd & beginning to Harden, it appears to be a matter of very little consequence whether it is cut down so soon as it is siezd with this distemper (I mean the parts of the field that are so)—or suffered to Stand—for in either case the grain perishes & has little or no flower in it. That indeed wch. is sufferd to stand may gain a little, & but a little in respect to the grain & the other in respect to the straw so that I think it is nearly equal wch. of the two methods is followed. Note also—from this year’s experiments, it appears certain that Wheat may be cut down (suffering it to take a day or two’s Sun) much Sooner than it generally is. I took Wheat of three differt. degrees of Ripeness i.e., some whose Straw and head was green (but the grain of full size and Milky)—some whose Straw from the upper joint was colouring—and some that the Straw from the said joint was col[ore]d but the Knots (at the Joints) Green, & observd after they had lain 2 or 3 days in the sun that the grain of the first was but little shrunk—the 2d. scarce perceptable—& the last plump & full by wch. it evidently appear’s that to cut Wheat Knot green is not only safe but the most desirable state it can be cut in—& that where there is a large qty. the question is, whether it may not be better to begin while the wheat is colouring from the upper joint as the grain will loose but little (if any) than to cut it in an overripe state when it may loose a good deal more by shattering. For my part I am clear it is better to cut it green & shall have no reluctance to practice where the whole cannot be cut at the exact period one woud choose it.